                          Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 1 of 8
AO 2458 (Rcv   09/19)   Judgment in a Criminal Case   (lbrnr modified rvithin llistrict on Sept 30. 2019)
                        Sheet   i


                                           Umrnp Srarps Drsrrucr CoURT
                                                          Southern District of New York
                                                                                )
               LINITED STATES OF AMERICA
                                                                                 )
                                                                                          JUDGMENT IN A CRIMINAL CASE
                                                                                )
                          Brandon Green                                         )
                                                                                          Case   Number: (S5) 1:16 CR 00281- 002(PGG)
                                                                                 )
                                                                                )         USMNumber: 56400-054
                                                                                )
                                                                                )
                                                                                )         L)efendant's Attorn   e-v

THE DEFENDANT:
flpleaded guilty to count(s)
I   pleaded nolo contendere to count(s)
    which was accepted by the coLrrt.

d*ur     found guilty on count(s)          1.4,5
    after aplea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title &Section                      Nature of Offense                                                                  Offense Ended          Count
18 U.S.C. S 1962(d)                 Racketeering Conspiracy                                                            4t20t2016          1




        The def'endant is sentenced as provided in pages 2 through                    B           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

n'Ihe   defendant has been found not guilty on count(s)

I   Count(s)                                               [] is I        are dismissed on the motion of the United States

          It is ordered that the defendant must notifli the United States attomev for this district within 30 davs of anv chanse of name. residence.
or mailing address until all fmes, restitution, costs, hnd special assessments imposed by this judgment are fully paid. lf ord6red to pay restitution;
the defentant must notifo the court and United Siates attorney of material ch'anges in ecofrom'ic circumstaricEs.

                                                                                                                      7t22t2021
                                                                               Date of Imposilion of Judgment




                                                                               Signature ofJudge
                                                                                                                            /J*,rk$L

                                                                                                      Hon. PaulG. Gardephe, U.S.D.J.
                                                                               Name and    fitle of Judge


                                                                                                                      7t26t2421
                                                                               Date
                          Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 2 of 8
AO 2458 (Rev.   09/19)   Judgrnent in a Criminal Case
                         Sheet 1A

                                                                                              .ludgrnent-Page   - ?-_ o1'   I
DEFENDANT: Brandon Green
CASENIIMBER: (85) 1:16 CR 00281- 002(PGG)

                                             ADDITIONAL COUNTS OF CONWCTION
Title & Section                    Nature of      Offense                                 Offense Ended            Count
21 U.S.C. S 846,                    Narcotics     Conspiracy                               412012016                4

21 u.S,C. $ 841(bX1XA)
21 U.S,C. S Bs1


18    u.s.c.   $ e2+(c)(1)(A)        Use/Possession of a Firearm in Connection with the    412U2A16                 5

(i)                                  Racketeering and Narcotics Conspiracies
                              Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 3 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                          Sheet 2       Imprisonment
                                    -
                                                                                                              Judgment-   Page 3    of   8
 DEFENDANT: Brandon Green
 CASE NUMBER: (S5) 1:16 CR 00281- 002(PGG)

                                                                  IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
               235 months' imprisonment on each of Counts One and Four, with those terms to run concunently, and 60
 months' imprisonment on Count Five, to run consecutively to the terms of imprisonment imposed on Counts One and Four.




      n    the court      makes the following recommendations to the Bureau of Prisons:




      il   fne defendant is remanded to the custody of the United              States Marshal.


      n    the defendant shall surrender to the United        States Marshal for this district:

           [] at                               n a.m. fl p.rn.                        on

           n as notified by the United States Marshal.
      I    tne defendant shall surrender for service of sentence         at the institution designated by the Bureau of Prisons:

           n      before 2 p.m. on

           n      as   notified by the United States Marshal.

           E      as   notified by the Probation or Pretrial Services Office.


                                                                         RETURN
 I have executed this judgment             as   follows




           Defendant delivered on                                                                 to

 at                                                       , with a certified   copy of this judgment.



                                                                                                           UNITED STATES MARSI{AL



                                                                                   By
                                                                                                        DEPUTY LINITED STATES MARSHAL
                             Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 4 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 3   Supervised Release
                                -
                                                                                                        @r                               8
DEFENDANT: Brandon Green
CASE NUMBER: (s5) 1:16 CR 00281- 002(pcc)
                                                                   SUPERVISED RELEASE
Upon release from imprisonment. you will be on supervised release for a term of:

                   5 years' on each of Counts One and Five, and 10 years' on Count Four, with all terms to run concurrently




                                                               MANDATORY CONDITIONS
I-      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 1 5 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               E the above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse.     (check   f   applicable)

4. f]     You must make restitution in accordance with 18 U,S.C. $$ 3663 and 3663A, or any other statute authorizinga sentence of
           restitution. (c he ck f appl icab le)
5.       M you must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       n You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. $ 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualitring offense. (check if applicable)
7.       E You must participate in an approved program for domestic violence. (check f applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                                   Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 5 of 8
AO 2458 (Rev. 09i         19)    Judgment in a Criminal Case
                                 Sheet 3A    Supervised Release
                                           -
                                                                                                 Judgment-Page                 of
DEFENDANT: Brandon Green
CASE NUMBER: (S5) 1:16 CR 00281- 002(PGG)

                                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identifu the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must noti$ the probation officer at least 10 days before the change. If noti$ing
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours ofbecoming aware ofa change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7   .   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or yourjob
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifuing the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notity the probation officer within 72 hours of becoming
        aware ofa change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal acfivity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notifo the probation officer within 72 hours.
l0      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., an1'thing that was
        designed, or was modified for, the specific pwpose of causing bodily injury or death to another person such as nunchakus or tasers).
il      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
t2      You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infbrmation regarding these conditions, see Overview o/'Probation and Supenised
Re l e as   e   C on   dit i ons, avai lable at: \,vw\,!   .   u   scolt$s. gov.



Defendant's Signature                                                                                      Date
                          Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 6 of 8
AO 2158 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 3D               Release
                                  -
                                                                                           Judgment-Page
DEFENDANT: Brandon Green
CASE NUMBER: (S5) 1:16 CR 00281- 002(PcG)

                                            SPECIAL CONDITIONS OF' SUPERVISION
 The Defendant will participate in an outpatient drug and alcohol treatment program approved by the United States
 Probation Office, which program may include testing to determine whether he has reverted to using drugs or alcohol.      I
 authorize the release of available drug treatment evaluations and reports to the substance abuse treatment provider.

 The Defendant will participate in a mental health treatment program as directed by the Probation Officer.

 The Defendant shall submit his person, residence, place of business, vehicle, electronic devices or any other property
 under his controlto a search on the basis that the probation officer has a reasonable suspicion that contraband or
 evidence of a violation of the conditions of supervised release may be found. Any search must be conducted at a
 reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for revocation. The
 Defendant shall inform any other residents that the premises may be subject to search pursuant to this condition.
                           Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 7 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 5       Criminal Monetary Penalties
                                   -
                                                                                                                 Judgment-Page 7            of __     8        _
DEFENDANT: Brandon Green
CASENUMBER: (S5) 1:16 CR 00281- 002(PGG)
                                                       CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                     Restitution               Fine                    AVAA Assessment*              JVTA Assessment**
TOTALS             s     300.00                   $                         s                      $                              s


 n    The determination of restitution is deferred until                          , An     Amended Judgment      in a Criminal   Cqse (AO 245C)   will   be
      entered after such determination.

 tl   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each pavee shall receive an approximatelv orooortioned oavment. unless soecified otherwise in
      the priority order or percentage ilayment
                                          '     colunin below. However. puisuant to l8U.S.C. $ 3664fi)."all nonfederal Victims rnust be paid
      befrire thdUnited Stetes is paid.'

Name of Payee                                                        Total Loss***                 Restitution       Ordered     Priority or Percentase




TOTALS                                     s                         0.00              $                        0.00


 D    Restitution amount ordered pursuant to plea agreement $

 n    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full befbre the
      fifteenth day after the date of the judgment, pursuant to l8 U.S.C. $ 3612(0. All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. S 3612(g).

 n     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       tr                                      the n fine n restitution.
            the interest requirement is waived for

       tr   the interest requirement for the f   fine n restitution is modified                        as follows:


 * Amy, Vicky, and Andy Child Pornoeraphy Victim Assistance Act of 2018, Pub. L. No. I l5-299.
 ** Ju(tice l'oi Victims of Trafficking Actbfzots,     Pub. L. No. 114-22.
 *** Findingsforthetotal           amountoFlossesarerequiredunderChapters 109A.                ll0, ll0A.and ll3A      of Title l8 for offenses committed on
or after Sep"tember 13,1994, but before April 23. 1996.
                            Case 1:16-cr-00281-PGG Document 1057 Filed 07/26/21 Page 8 of 8
AO 2458 (Rev.   09/19)   .iudgment in a Criminal Case
                         Sheet 6    Scliedule of Paylnents
                                 -
                                                                                                                           Judgment-Page           I        of   I
 DEFENDANT: Brandon Green
 CASE NUMBER: (SS) 1:16 CR 00281- 002(PGG)


                                                               SCHEDULE OF PAYMENTS

 Having assessed the def'endant's ability to pay, payment of the total criminal monetary penalties is due as follows;

 A il      Lump sum payment of            $    300.00                    due immediately, balance due


           D       not later than                                             ,or
            tr     in accordance      with    fl C, tr D, tr                    or fl F below; or
                                                                               E,

 B n       Payment to begin immediately (may be combined                     with tr C, E D, or n F below); or
 C n       Payment in equal                                  (e.g., weekly, monthly,   quarterlg installments    of   $              over a period     of
                              (e.g., ntonths or years),   to   comrnence                       (e.g , 30 or 60 days) after the date   of this judgment; or

 D U       Payment in equal                                  (e.g., weekly, monthly, quarterly)   installments   of   $              over a period of
                              (e.g., months or years),    to commence                          (e.g., 30 or 60 days) after release   from imprisonment to a
           term of supervision; or

 E    tr   Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    n     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has exoresslv ordered otherwise. if,this iudsment imDoses imprisonment. Dayment of criminal monetary penahies is due during
 the period of imprisonment.'All criminal monetary pdnaliies. excrlpt those'payments niade through the Federal Buie'au of Prisons' lnmatE
 Findncial Respohsibiliry Program. are made to thetl'erk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 tr   Joint and Several

      Case Number
      Defendant and Co- Defendant Names                                                                Joint and Several                 Corresponding. Payee,
      (including deJendant number)                                  Total Amount                            Amount                            l1   appropflate




 tr   The defendant shall pay the cost ofprosecution.

 n    The defendant shall pay the following court cost(s):

 tr   The defendant shall forfeit the defendant's interest in the following property to the United States:




 Pavments shall be applied in the following order: ( l) assessment. (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5ifine principal. (61'fine interest" (7) corimuniry restitution. (8) JVTA assessmbnt, (9) penalties. and ( l0) costs. including cost of
 prosecutron and couft costs.
